Order entered November 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00688-CV

                             RICHARD P. DALE, JR., Appellant

                                               V.

      PLAZA AT TURTLE CREEK RESIDENCES ASSOCIATION, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05411

                                           ORDER
       We GRANT appellant’s November 10, 2014 unopposed second motion for an extension

of time to file a brief. The brief shall be filed by December 29, 2014. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE